EXHIBIT 10.1
 


 
Dated 8 May 2008
 
Between
 
Wafergen Bio-Systems Inc
 
and
 
Malaysian Technology Development Corporation Sdn Bhd
 
and
 
Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd)
 


 


 


Share Subscription and Shareholders’ Agreement
Proposed subscription of shares in Wafergen Biosystems (M) Sdn Bhd (formerly
known as Global Dupleks Sdn Bhd)





 


--------------------------------------------------------------------------------

 

Contents


 
Recitals  [INSERT PAGE NUMBER]
 
1            Definitions and Interpretations  [INSERT PAGE NUMBER]
1.1            Definitions  [INSERT PAGE NUMBER]
1.2            Interpretation  [INSERT PAGE NUMBER]
 
2.            Conditions Precedent  [INSERT PAGE NUMBER]
2.1            Conditionality  [INSERT PAGE NUMBER]
2.2            Waiver  [INSERT PAGE NUMBER]
2.3            Non-fulfillment  [INSERT PAGE NUMBER]
 
3.            Share Capital  [INSERT PAGE NUMBER]
3.1            Subscription for Preference Shares  [INSERT PAGE NUMBER]
3.2            Subscription for Shares  [INSERT PAGE NUMBER]
 
4.            Subscription Completion Date  [INSERT PAGE NUMBER]
 
5.            Undertakings, Warranties and Representations by the Parties 
[INSERT PAGE NUMBER]
 
6.            Management of the Company  [INSERT PAGE NUMBER]
6.1            Board of Directors  [INSERT PAGE NUMBER]
6.2            Board Meetings  [INSERT PAGE NUMBER]
6.3            Provisions in respect of meetings  [INSERT PAGE NUMBER]
6.4            Resolutions  [INSERT PAGE NUMBER]
6.5            Circular resolution  [INSERT PAGE NUMBER]
6.6            No shareholding requirement  [INSERT PAGE NUMBER]
6.7            Management  [INSERT PAGE NUMBER]
6.8             Nominees  [INSERT PAGE NUMBER]
 
7.            General meetings  [INSERT PAGE NUMBER]
7.1            General meetings  [INSERT PAGE NUMBER]
7.2            Quorum  [INSERT PAGE NUMBER]
7.3            Decisions at meetings of the Shareholders  [INSERT PAGE NUMBER]
7.3.1            Ordinary Resolution  [INSERT PAGE NUMBER]
7.3.2            Special Resolution  [INSERT PAGE NUMBER]
7.4            Shareholder Reserve Matters  [INSERT PAGE NUMBER]
 
8.            Business of the Company  [INSERT PAGE NUMBER]
 
9            New Issues of Shares  [INSERT PAGE NUMBER]
9.1            New Issues by Company  [INSERT PAGE NUMBER]
9.2            Offer to Shareholders  [INSERT PAGE NUMBER]
 
10.            Transfers, Acquisitions and Disposal of Shares  [INSERT PAGE
NUMBER]
10.1            Pre-emption Rights  [INSERT PAGE NUMBER]
 
11            Put Options  [INSERT PAGE NUMBER]
11.1             Investor’s Put Option for shares in the Existing Shareholder 
[INSERT PAGE NUMBER]
11.2             Investor’s Put Option for Conversion Shares  [INSERT PAGE
NUMBER]
 
12.            Duration and Termination  [INSERT PAGE NUMBER]
 
13.            Previous Agreements and Prevalence of Agreement  [INSERT PAGE
NUMBER]
 
14.            Remedy on an Event of Default  [INSERT PAGE NUMBER]
 
15.            Confidentiality  [INSERT PAGE NUMBER]

  | 


--------------------------------------------------------------------------------

 

 


 
16.            Deadlock  [INSERT PAGE NUMBER]
16.1            Disputes  [INSERT PAGE NUMBER]
16.2            Artificial Deadlock  [INSERT PAGE NUMBER]
 
17.            Further Assurance  [INSERT PAGE NUMBER]
19.1            Rights not affected  [INSERT PAGE NUMBER]
19.2            Cumulative rights and remedies  [INSERT PAGE NUMBER]
19.3            Variation  [INSERT PAGE NUMBER]
 
20.            Severability  [INSERT PAGE NUMBER]
 
21.            Continuing Effect  [INSERT PAGE NUMBER]
 
22.            Time  [INSERT PAGE NUMBER]
 
23.            Legal Relationship  [INSERT PAGE NUMBER]
 
24.            Costs and Expenses  [INSERT PAGE NUMBER]
 
25.            Assignment; Successors  [INSERT PAGE NUMBER]
25.1            Assignment  [INSERT PAGE NUMBER]
25.2            Successors and assigns  [INSERT PAGE NUMBER]
 
26.            Notices  [INSERT PAGE NUMBER]
 
27.            Entire agreement  [INSERT PAGE NUMBER]
 
28.            Counterparts  [INSERT PAGE NUMBER]
 
29.             Governing Law and Jurisdiction  [INSERT PAGE NUMBER]
 
SCHEDULE 1  [INSERT PAGE NUMBER]
1.            Subscription Price and par value  [INSERT PAGE NUMBER]
2.            Premium  [INSERT PAGE NUMBER]
3.            Dividend Provision  [INSERT PAGE NUMBER]
4.            Liquidation Preference  [INSERT PAGE NUMBER]
5.            Conversion  [INSERT PAGE NUMBER]
6.            [Deleted]  [INSERT PAGE NUMBER]
7.            Redemption Rights  [INSERT PAGE NUMBER]
8.            Voting Rights  [INSERT PAGE NUMBER]
9.            Protective Provisions  [INSERT PAGE NUMBER]
10.            No Variation  [INSERT PAGE NUMBER]
 
SCHEDULE 2  [INSERT PAGE NUMBER]
1.            Representations and Warranties by the Investor  [INSERT PAGE
NUMBER]
2.            Representations and Warranties by the Existing Shareholder and the
Company  [INSERT PAGE NUMBER]
 
SCHEDULE 3  [INSERT PAGE NUMBER]
 
SCHEDULE 4  [INSERT PAGE NUMBER]
 
Execution  [INSERT PAGE NUMBER]
 



 | 


--------------------------------------------------------------------------------

 



This Agreement is made
on                                                                           
May 2008 between:
 
(1)
Wafergen Bio-Systems, Inc (WGBS.OB), a Nevada USA incorporated company with a
registered address and place of business at Bayside Technology Center, 46531
Fremont Blvd, Fremont, CA 94538, USA (“Existing Shareholder”);

 
and

 
(2)
Malaysian Technology Development Corporation Sdn Bhd (Company No 235796-U), a
company incorporated in Malaysia with a registered address at Level 8-9, Menara
Yayasan Tun Razak, Jalan Bukit Bintang, 55100 Kuala Lumpur (“MTDC);

 
 
and

 
(3)
Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd)
(Company No 795066-H), a company incorporated in Malaysia with a registered
address at Unit C-12-4, Megan Avenue 11, No 12, Jalan Yap Kwan Seng, 50450 Kuala
Lumpur (“Company”).

 


 
 
Recitals
 
(A)
The Company is a private company limited by shares incorporated under the laws
of Malaysia and has at the date of this Agreement an authorised share capital of
RM100,000 divided into 100,000 ordinary shares of RM1.00 each .

 
(B)
The Existing Shareholder is the legal and beneficial owner of the entire issued
and paid-up share capital of the Company of RM2 divided into 2 ordinary shares
of RM1.00 each.

 
(C)
The Company shall increase its authorised share capital from RM100,000 divided
into 100,000 ordinary shares of RM1.00 each, to RM10,000,000 divided into
8,000,000 ordinary shares of RM1.00 each and 200,000,000 redeemable convertible
preference shares of RM0.01 each.

 
(D)
The Existing Shareholder and the Investor are desirous of undertaking the
Business through the Company and agree to regulate their relationship as
shareholders of the Company in accordance with the terms and conditions of this
Agreement.

 
(E)
The Existing Shareholder and the Company intend to raise up to USD3,500,000 in
multiple tranches. The Existing Shareholder and the Company have requested the
Investor to, and the Investor has agreed to, participate in the Company by way
of subscription for the RCPS upon the terms and subject to the conditions set
out in this Agreement.

 


 


 

 | 


--------------------------------------------------------------------------------

 



 
It is agreed as follows:
 
1            Definitions and Interpretations
 
 
1.1            Definitions
 
 
 
In this Agreement, unless the context otherwise requires:



 
Act

means the Companies Act 1965;

Articles

means the articles of association of the Company;

Board

means the board of directors of the Company;
Business

means the business of the Company as defined in Clause 8.1;

Conversion Shares


means the Shares resulting from the conversion of the RCPS, such Conversion
Shares to rank pari passu in all respects with all other then existing Shares,
and “Conversion Share” means one of the Conversion Shares;

Director

means any director of the Company appointed on the Board including, where
applicable, any alternate director;

Initial Closing

means twenty one (21) days from the date of this Agreement or such later date as
the Parties may mutually agree on;

IPO

means the listing of the Company on any approved stock exchange;

Investor

means MTDC, and any other person acceding to this Agreement;

Encumbrance

means any mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, title retention, right of first refusal, pre-emption right, option,
preferential right or trust arrangement or other security arrangement or
agreement  conferring a right to a priority of payment;

RCPS

means Series A Redeemable Convertible Preference Shares of the Company with
principal terms as set out in Schedule 1;

Parties
means the Existing Shareholder, the Investor and the Company, and “Party” refers
to any one (1) of them;

Series A Director
means the director as defined in Clause 6.1;

Shareholders
means the shareholders of the Company from time to time;

Shares
means ordinary shares of RM1.00 each in the share capital of the Company, and
“Share” refers to any one (1) of them;

Subscription Price


means the Ringgit Malaysia equivalent to USD2.25 calculated at the prevailing
exchange rate on the date payment of the Subscription Price is effected, payable
by the Investor for each RCPS under this Agreement, out of which RM0.01 is to be
paid towards the par value of each RCPS and the difference between the
Subscription Price and the par value of RM0.01 (constituting the subscription
premium) is to be credited to the share premium account of the Company;

Subsequent Closing

means upon fulfilment of the milestones provided for in Clause 3.1.1(b);

Tranche A Shares

means 444,444 new RCPS of RM0.01 each in the Company to be issued at an issue
price in Ringgit Malaysia equivalent to USD2.25 each;

Tranche B Shares

means 444,444 new RCPS of RM0.01 each in the Company to be issued at an issue
price in Ringgit Malaysia equivalent to  USD2.25 each; and

Warranties

means the representations and warranties made by the Investor, the
Existing  Shareholder and the Company, as set out in Schedule 2.




 
 
1.2            Interpretation
 
 
 
In this Agreement, unless the context otherwise requires:

 
(a) 
headings and underlining are for convenience only and do not affect the
interpretation of this Agreement;

 
 
(b) 
words importing the singular include the plural and vice versa;

 
 
(c) 
words importing a gender include any gender;

 
 
(d) 
an expression importing a natural person includes any corporation or other body
corporate, partnership, association, governmental agency, two or more persons
having a joint or common interest, or any other legal or commercial entity or
undertaking;

 
 
(e) 
a reference to a party to a document includes that party's successors and
permitted assigns;

 

  | 


--------------------------------------------------------------------------------

 



 
 
(f) 
any part of speech or grammatical form of a word or phrase defined in this
Agreement has a corresponding meaning; and

 
 
(g) 
a warranty, representation, covenant or agreement on the part of two or more
persons binds them jointly and severally.

 
 
2.            Conditions Precedent
 
 
2.1            Conditionality
 
The subscription for the RCPS by the Investor is subject to, and conditional
upon, the fulfilment of the following conditions precedent within 21 days from
the date of this Agreement (subject to extension by agreement of the Parties):
 
 
(a)
the approval of the investment committee of the Investor;

 
 
(b)
the Investor being satisfied with the results of their investigation or due
diligence exercise on the Company;

 
 
(c)
the signing of a put agreement between the Existing Shareholder and MTDC;

 
 
(d)
the signing of the put option agreement between Alnoor Shivji and MTDC;

 
 
(e)
increase in the paid up share capital in the Company by the Existing Shareholder
to at least RM300,000 in cash or otherwise, in accordance with Clause 3.2.1; and

 
 
(f)
there being no material adverse change in the operations or financial conditions
of the Company or the Existing Shareholder prior to Initial Closing.

 
 
2.2            Waiver
 
 
To the extent permitted by law, the Parties reserve the right to agree in
writing to mutually waive the fulfilment of any conditions precedent in Clause
2.1.

 
 
2.3            Non-fulfillment
 
Unless specifically waived under Clause 2.2, if any conditions precedent is not
fulfilled within 21 days after the date of this Agreement (or such later date as
the Parties may mutually agree on):
 
 
(a)
this Agreement shall automatically cease and terminate;

 
 
(b)
all obligations and liabilities of the parties under this Agreement shall cease
to have effect; and

 
 
(c)
none of the parties shall have any claim against any other party in relation to
this Agreement,

 
but notwithstanding anything to the contrary in this Clause, a party shall be
liable for any antecedent breach of this Agreement.
 

  | 


--------------------------------------------------------------------------------

 
 
 
3.            Share Capital
 
 
3.1            Subscription for Preference Shares
 
 
3.1.1
Subject to the terms and conditions of this Agreement, the Investor shall
subscribe in cash up to a maximum of 888,888 RCPS, allocated across several
tranches as follows:

 
 
(a)
at Initial Closing, MTDC will subscribe for Tranche A Shares, and the Company
will allot and issue Tranche A Shares to MTDC, free from any Encumbrance; and

 
 
(b)
upon fulfilment of the following milestones:

 
 
(i)
delivery of the Smartchip Alpha System to the University of Pittsburgh; and

 
 
(ii)
the publication of the results from the University of Pittsburgh,

 
 
(“Subsequent Closing”), the Investor will subscribe for Tranche B Shares, and
the Company will allot and issue Tranche B Shares to the Investor, free from any
Encumbrance.

 
 
3.1.2
The Investor shall subscribe for the amount of shares and consideration as
follows:

 
Name of Investor

Tranche A

Tranche B

Total

 
No. of RCPS

Consider-ation (USD)

No. of RCPS

Consider-ation (USD)

No. of RCPS

Consider-ation (USD)

MTDC

444,444

1,000,000

444,444

1,000,000

888,888

2,000,000




 
The principal terms of the RCPS are set out in Schedule 1.
 
 
3.1.3
In respect of each subscription for RCPS under this Agreement, the Company will
issue a Subscription Notice to the Investor. The Subscription Notice will
specify the number of RCPS to be subscribed by the Investor under Tranche A at
the Initial Closing, and Tranche B at the Subsequent Closing, and the
Subscription Price.

 
 
3.1.4
The Existing Shareholder irrevocably confirms its waiver of all rights of
pre-emption whatsoever that it may have in connection with the issue and
conversion of the RCPS to the Investor pursuant to the terms of this Agreement.

 
 
3.1.5
The Company shall endeavour to raise a further USD1.5 million through the issue
of RCPS within one year from the Initial Closing. The Investor irrevocably
confirms its waiver of all rights of pre-emption whatsoever that it may have in
connection with the issue and conversion of such RCPS.

 

 | 


--------------------------------------------------------------------------------

 



 
 
3.2            Subscription for Shares
 
 
3.2.1
Prior to the Initial Closing, and subject to all other conditions precedent in
Clause 2.1 being fulfilled, the Company shall increase its issued and paid-up
share capital from RM2 to RM300,000 by way of allotment and issue of 299,998
Shares and the Existing Shareholder shall subscribe and satisfy the subscription
money for such Shares by cash or otherwise. The Investor agrees that the manner
of satisfaction of such subscription money may include capitalisation of amounts
owing from the Company to the Existing Shareholder, or other consideration
otherwise than in cash.

 
 
4.            Subscription Completion Date
 
4.1
Subject to fulfilment of all conditions precedent in Clause 2.1, the completion
of each allotment and issue of the RCPS to the Investor pursuant to this
Agreement shall take place at the registered office of the Company as follows:

 
(a)            Tranche A Shares at the Initial Closing; and
 
(b)            Tranche B Shares at the Subsequent Closing;
 
or such other date and time as may be mutually agreed by the Parties in writing.
 
4.2
The Investors shall cause or procure a cheque, bank draft or cashier’s order in
favour of the Company to be deposited, or a telegraphic or electronic transfer
made, to the bank account of the Company held with HSBC Bank Berhad for the
total subscription monies payable for the number of RCPS to be subscribed (as
set out in the relevant Subscription Notice), in exchange for the delivery by
the Company of the following:

 
 
(a)
at the Initial Closing, the share certificates in respect of the RCPS, a
certified extract of the shareholders' resolution of the Company approving the
subscription of the Tranche A Shares by MTDC at the Initial Closing (including
amendment of the Articles of Association of the Company where required),
pursuant to the terms and subject to the conditions of this Agreement; 

 
 
(b)
at the Subsequent Closing, the share certificates in respect of the RCPS, a
certified extract of the shareholders' resolution of the Company approving the
subscription of the Tranche B Shares by MTDC at the Subsequent Closing, pursuant
to the terms and subject to the conditions of this Agreement; and

 
 
(c)
at both the Initial Closing and the Subsequent Closing, a certified extract of
the resolution of the Board confirming the allotment and issue of the relevant
number of RCPS to be subscribed by MTDC pursuant to the relevant Subscription
Notice.

 

 | 


--------------------------------------------------------------------------------

 
 
 
 
5.
Undertakings, Warranties and Representations by the Parties

 
5.1
Subject to any exceptions expressly and specifically disclosed in any
correspondence, communication, document or information in writing prior to or
after the execution of this Agreement and prior to the completion of the
subscription of the RCPS, the Parties warrant to each other that the information
and statements set out in the Warranties are true, accurate and correct in all
respects at the date of this Agreement. To this effect, the Warranties will be
deemed to be repeated during this period as if they had been entered into afresh
during the said period in relation to the facts and circumstances then existing.

 
5.2
The Parties acknowledge and agree that each of them entered into this Agreement
in reliance on the Warranties.

 
5.3
Each of the Warranties is separate and is to be construed independently of the
others and is not limited by reference to any of the other Warranties.

 
Save as disclosed to the Investors in any correspondence, communication,
document or information in writing prior to or after the execution of this
Agreement and prior to the Completion of this Agreement, no information relating
to the RCPS or the Company will limit the nature of the Warranties given by the
Company under this Agreement, or will prejudice any claim to be made by the
Investors against the Company for any breach of the Warranties.
 
Each of the Party will indemnify and will keep the other Parties indemnified
against all losses, damages, costs and expenses which the other Parties may
incur or be liable for in respect of any claim, demand, liability, action,
proceedings or suits arising out of or in connection with :
 
 
(a)
a breach of a Warranty;

 
 
(b)
any Warranty not being true and correct in all respects; or

 
 
(c)
any Warranty being misleading in any respect,

 
save and except where any of the matters set out in paragraphs 5.1 to 5.3 above
shall have been apparent in any correspondence, communication, document or
information in writing and  disclosed or provided to the Investors prior to or
after the execution of this Agreement and prior to the Completion of this
Agreement.
 
 
6.            Management of the Company
 
 
6.1            Board of Directors
 
 
The Board shall comprise 6 directors of which:

 
 
(a)
MTDC shall have the right to appoint one (1) director (“Series ADirector”) and
MTDC shall procure that (if relevant), the Series A Director shall, prior to his
appointment as a director of the Company, provide a confidentiality and
non-competition undertaking to the Company; and

 

 | 


--------------------------------------------------------------------------------

 



 
 
(b)
the Existing Shareholder shall have the right to appoint five (5) directors and
such right shall include the appointment of the Chief Executive Officer.

 
MTDC shall have the right to nominate an alternate to the Series A Director and
the Existing Shareholder shall have the right to nominate an alternate director
to such directors appointed under paragraph 6.1(b).
 
MTDC and the Existing Shareholder will jointly appoint an independent director
to the Board with the requirement that the independent director has relevant
international industry experience in the Business.
 
 
The right of appointment of the Series A Director shall include the right for
MTDC to remove such person at any time from such office and also the right to
determine from time to time the period which such person shall hold office as
the Series A Director. Upon MTDC ceasing to be a shareholder in the Company,
MTDC shall simultaneously procure the resignation of the Series A Director. The
Series A Director may not be removed by the Existing Shareholder or any other
party except when MTDC ceases to be a shareholder in the Company. Any
appointment or removal of the Series A Director by MTDC shall be made in writing
and shall be delivered to the registered office of the Company.

 
 
6.2            Board Meetings
 
The quorum at all meetings shall be at least three (3) Directors and must
include the Series A Director (or his alternate). If a quorum is not present
within 45 minutes after the time appointed for the commencement of a meeting of
the Board, that meeting shall be adjourned to the same time 7 days after that
meeting at the same place provided that at such adjourned meeting (for the same
agenda), the quorum shall be any two (2) Directors.
 
The Directors may meet together either in person or by telephone, radio, video
conference or similar communication equipment or any other form of audio or
audio-visual instantaneous communication by which all persons participating in
the meeting are able to hear and be heard by all other participants and
participation in a meeting pursuant to this provision shall constitute presence
in person at such meeting.
 
The Company’s Articles shall be amended to provide that a quorum of the Board
must include at least one Series A Director, except at any adjourned meeting.
 
 
6.3            Provisions in respect of meetings
 
Any Director may at any time request for a meeting to be convened, subject to
the Board meeting at least once quarterly unless otherwise agreed to by a vote
of a majority of Directors including at least one vote from a Series A Director.
The request for a meeting must be made in writing and delivered to the company
secretary of the Company.
 
Upon receiving the request, the company secretary is to issue a notice, giving
at least 7 days’ prior written notice to all Directors and their alternates. The
notice shall set out the date, time, venue and the agenda or matters to be
discussed for the Board meeting.  Such notice shall not be required if all
Directors are present or
 

 


--------------------------------------------------------------------------------

 

represented at the meeting or if the absent Directors agree in writing to waive
the requirement of such notice.
 
 
6.4  
Resolutions

 
So long as a quorum is present throughout the meeting of the Board in accordance
with clause 6.2, all resolutions or decisions of the Board are to be by a simple
majority of all the Directors present and capable of voting at the meeting of
the Board.
 
 
6.5            Circular resolution
 
A written resolution or minute of a decision made by the Board which is signed
by all the Directors is regarded as valid and effectual as if it had been passed
at a duly convened Board meeting. Any such written resolution or minute may
consist of several documents (or facsimiles thereof) in like form or in one or
more counterparts, each signed by one or more of the Directors, and all
counterparts taken together constitute one document.
 
 
6.6            No shareholding requirement
 
The Directors need not be shareholders of the Company and are not liable to
retire by rotation until removed/replaced by the Party nominating them.
 
 
6.7            Management
 
The operations of the Company will be managed by the Board, but the day to day
administration or management of the Company may be vested in a management
committee (“Management Committee”) appointed by the Board from time to time who
shall at all times be responsible and subject to the control of the Board. The
Management Committee may comprise members of the Board.
 
 
6.8            Nominees
 
The parties acknowledge that as the Series A Director is a nominee of MTDC, the
Series A Director shall be entitled to report all matters concerning the
Company, including but not limited to matters discussed at any meeting of the
Board, to MTDC and its shareholders and that the Series A Director may take
advice and obtain instructions MTDC.
 
The Company agrees to indemnify and keep the Series A Director
indemnified,  subject to section 140 of the Act..
 
 
7.            General meetings
 
 
7.1            General meetings
 
Annual general meetings and extraordinary general meetings of the Shareholders
are to be held in accordance with the provisions of the Act.
 
 
7.2            Quorum
 
The quorum for all general meetings of the Shareholders is two (2) persons being
present throughout the meeting, consisting of the Shareholders or their
respective proxy, attorney or authorised representative.
 

  | 


--------------------------------------------------------------------------------

 



 
 
7.3            Decisions at meetings of the Shareholders
 
 
7.3.1
Ordinary Resolution

 
So long as a quorum is present throughout the meeting of the Shareholders in
accordance with clause 7.2, subject to clause 7.4, a simple majority vote of
those present and voting suffices to pass an ordinary resolution.
 
 
7.3.2
Special Resolution

 
The approval of Shareholders by way of special resolution (as defined in the
Act) is required for matters which require a special resolution to be passed as
specified in the Act.
 
 
7.4            Shareholder Reserve Matters
 
The resolutions in relation to the following matters require approval from all
Shareholders present and voting at a general meeting or by circular resolution
(signed by all the Shareholders):
 
 
(a)
any amendment to the Memorandum and Articles of Association of the Company;

 
 
(b)
the appointment or removal of any Director or senior management of the Company;
and

 
 
(c)
the declaration of dividends by the Company.

 
 
8.            Business of the Company
 
8.1
The core business of the Company, unless otherwise agreed in writing by the
Investors, shall be developing, manufacturing, and distributing state of the art
solutions for Gene Analysis (Gene Expression, and Genotyping) and stem cell
research and cell biology (“Business”).  The Company will not engage in any
other business which detracts from, or is not complementary to, the Business.

 
8.2
The Business is to be carried out in accordance with all applicable laws and
requirements.

 
8.3
The Shareholders shall use its reasonable endeavours without being required to
incur any further financial obligation (other than as expressly set out in this
Agreement) to promote the interests of the Company. The Business is to be
conducted in the Shareholders’ and the Company’s best interests on sound
commercial profit-making principles so as to generate the maximum achievable
maintainable profits available for distribution, and otherwise in accordance
with the general principles as varied from time to time by agreement in writing
between the Parties.

 
8.4
The Company shall not, and the Existing Shareholder shall ensure that the
Company shall not, without the prior written consent of the Investors or as
expressly stated in this Agreement :

 

   


--------------------------------------------------------------------------------

 



 
 
(a)
cease to conduct or carry on its Business substantially as now conducted and/or
acquire or dispose of or dilute any interest in any other business, company,
partnership or sole proprietorship; and

 
 
(b)
purchase, sell, mortgage or charge any substantial asset, or property or any
material interest in those assets or property or sell or dispose of the whole or
a substantial part of the undertaking and goodwill or the assets of the Company.

 
8.5            The Existing Shareholder and/or the Company shall ensure that :
 
 
(a)
the Company shall at all times carry on and conduct its business in a proper and
efficient manner;

 
 
(b)
each employee and consultant of the Company enters into a confidential
information and inventions agreement (in a form acceptable to the Investor) with
the Company;

 
 
(c)
the Company shall submit to the Investor without being formally requested:

 
 
(i)
an annual budget and operating plan no later than sixty (60) days prior to the
commencement of each fiscal year;

 
 
(ii)
an annual business plan;

 
(iii)  
audited financial statements on an interim and annual basis; and

 
(iv)  
monthly reports, including financial reports, bank statements and technical
reports.

 
The obligation of the Company to furnish the information set out in paragraph
8.5(c) will cease when the Company completes its IPO or becomes subject to the
reporting provisions of any applicable stock exchange requirements or MTDC
ceasing to be a shareholder in the Company.
 
 
(d)
at all times keep true accurate and up to date books and records of all the
affairs of the Company;

 
 
(e)
supply to the Investor such information relating to the Company as it may
require and without prejudice to the foregoing shall keep the Investor fully and
promptly informed as to all material developments regarding the Company’s
financial and business affairs and promptly notify the Investor of any
significant litigation or arbitration affecting or likely to affect the Company
and of any bona fide offer to purchase or subscribe any share capital of the
Company;

 
 
(f)
at all times be adequately insured in respect of the assets of the company which
are of an insurable nature and obtain life insurance for the core management
team of the Company, the proceeds of which are payable to the Company; and

 
 
(g)
upon the Company’s receipt of reasonable notice, the Investor may have access
during normal business hours to relevant non-confidential information and/or
non-competitive information requested by the Investor

 


--------------------------------------------------------------------------------

 

 
including the right to visit the Company’s business premises and inspect the
Company’s record books.

 
 
9            New Issues of Shares
 
 
9.1            New Issues by Company
 
The Shareholders agree that any new Shares and/or RCPS issued by the Company
must be with the prior approval of the Shareholders (“Offered Shares”) and the
Offered Shares shall be first offered to each of the Shareholders in proportion
to each of their shareholding in the Company at the time of the proposed new
issue other than:
 
(i)  
for the initial share capital as provided for in Clauses 3.1 and 3.2;

 
(ii)  
the issuance of Shares and/or RCPS referred to in Clause 3.1.5;

 
(iii)  
the Conversion Shares, where applicable;

 
(iv)  
Shares issued pursuant to employee share option plans approved by a majority of
the Board;

 
(v)  
Shares issued for merger or acquisition transactions; or

 
(vi)  
any issuance excepted from the right of first refusal by a majority of the
Board.

 
 
9.2            Offer to Shareholders
 
An offer of the Offered Shares shall be made by notice specifying the number of
new Shares and/or RCPS offered, the subscription price and limiting a period
(not being less than 30 days) within which the offer, if not accepted, will be
deemed to be declined. Upon the expiration of such period the Board shall offer
the Offered Shares so declined to the other Shareholders who have notified their
willingness to take all or any of such Shares in accordance with the terms of
the offer and in case of competition, pro rata (as nearly as possible) according
to the number of Shares and RCPS held by the other Shareholders.
 
 
10.            Transfers, Acquisitions and Disposal of Shares
 
 
10.1            Pre-emption Rights
 
10.1.1
The rights of the Shareholders to sell, transfer, assign, pledge, charge,
encumber or otherwise dispose of their shareholding in the Company (or any part
thereof) shall be subject to the restrictions and provisions set out below :



(a)  
In the event any Shareholder desires to dispose of all or any portion of their
shareholding in the Company pursuant to a bona-fide third party offer for the
shares (“Transferor”), the Transferor shall first afford the other Shareholders
(“the Transferees”) a right of first refusal with regard to those shares (“the
Relevant Shares”) in proportion to such Transferee’s shareholding in the
Company. In this regard, the Transferor shall give the Transferees written
notice (hereinafter called a “Transfer Notice”) of the

 

 


--------------------------------------------------------------------------------

 

(b)  
Transferor’s intention to dispose of the Relevant Shares, which notice shall
include the proposed transferee, the number of shares to be transferred, the
price per share, and the terms of payment.

 
(c)  
Upon receipt of the Transfer Notice, the Transferees shall have the option, but
not the obligation, to purchase the Relevant Shares at either (i) the same terms
and conditions price for the Relevant Shares as set forth in the Transfer
Notice, or (ii) to request that the Shareholders appoint an independent firm (at
the cost and expense of the Transferor) to determine the sale price per Relevant
Share in accordance with the shareholders funds or the net tangible assets
(whichever is lower) of the Company as at the date of the Transfer Notice (“the
Prescribed Price”).

 
(d)  
In the event the Transferees determine to accept the terms contained in the
Transfer Notice or upon the determination of and purchase of the Relevant Shares
at the Prescribed Price, the Relevant Shares shall promptly be offered by the
Transferor by notice in writing to the Transferees (and if there is more than
one Transferee, to each Transferee in proportion to such Transferee’s
shareholding in the Company) for purchase. Such offer shall be open for
acceptance at any time within the Prescribed Period. The Prescribed Period shall
commence on the date that :

 
(i)  
the Transferees notify the Transferor of their acceptance of the offer to
purchase the Relevant Shares on the terms contained in the Transfer Notice; or

 
(ii)  
the Prescribed Price is determined;

 
and will expire sixty (60) days thereafter, after either (i) or (ii) as
applicable. The Transferee(s) so accepting the offer shall hereinafter be called
the “Purchaser(s)”.
 
(e)  
If there is more than one Purchaser, each Purchaser shall have the right to
purchase the Relevant Shares pro rata in accordance with the ratio that his
shareholding bears to the aggregate shareholdings of all the Purchasers provided
that the said Purchaser must purchase all the Relevant Shares offered to him.
Upon acceptance of such offer by the Purchasers within the Prescribed Period,
the Transferor shall be bound to sell the Relevant Shares to the Purchasers as
set forth above. The sale and purchase of the Relevant Shares shall be completed
in accordance with the provisions herein.

 
(f)  
If the offer of the Relevant Shares shall not be accepted by the Transferees,
then the Transferor shall be at liberty to transfer or dispose of the Relevant
Shares within a period of three (3) months from the expiry of the Prescribed
Period to the person identified in the Transfer Notice and in accordance with
the terms thereof, subject to Clause 10.1.2 below.

 
(g)  
Any transfer, disposal or sale of shares contemplated by this Clause 10.1.1
shall be subject to the approval(s) of the Public Authorities should such
approval be required in law or in practice. Completion and payment of the
Prescribed Price shall take place not less than three (3) days nor more than ten
(10) Business Days after the date of the receipt of such approval(s) of the
Public Authorities.

 

   


--------------------------------------------------------------------------------

 

(h)  
 

 
(i)  
Any transfer, disposal or sale of shares contemplated by Clause 10.1(e) to a
third party purchaser shall be further subject to such third party purchaser
entering into a deed or other suitable documentation agreeing to be bound by all
the terms of this Agreement.

 
(j)  
The procedures and pre-emption rights under this Clause 10 may be waived in
writing by the Shareholders.

 
10.1.2
Pursuant to Clause 10.1.1(e), if the Existing Shareholder wishes to sell its
shares to a third party, the Existing Shareholder shall ensure that the Investor
be entitled (but not obliged) to sell any part of its holding of Shares to the
third party on no less favourable terms and conditions as are applicable to the
Existing Shareholder. Upon any exercise by the Investor of this entitlement
within 30 days from the date of notice by the Existing Shareholder of such
entitlement of the Investor, the Existing Shareholder shall not transfer or sell
any of its shares to the third party unless the relevant shares of Investor are
so purchased by the third party.

 
10.1.3
All third parties who acquire shares in the Company under this Clause 10.1 shall
enter into a deed of ratification and accession under which the third party
shall agree to be bound by the obligations, and shall be entitled to the
benefit, of this Agreement.

 
 
11            Put Options
 
 
11.1            Investor’s Put Right for shares in the Existing Shareholder
 
As a conditions precedent, the Existing Shareholder will grant to MTDC an option
to sell all the RCPS held by MTDC to the Existing Shareholder upon the terms and
conditions of the Put Agreement to be entered into between the Existing
Shareholder and MTDC.
 
 
11.2            Investor’s Put Option for Conversion Shares
 
 
The Investor shall have the option to require the Existing Shareholder to
purchase all (but not less than all) of the Conversion Shares held by the
Investor, upon thirty (30) days’ notice in writing to the Existing Shareholder.
The price payable shall be  calculated based on the price of USD225 for each
Conversion Share, such price compounded at the rate of 6% per annum with yearly
rests, up to the date of exercise of the option, and at the discretion of the
Existing Shareholder, may be satisfied by either cash or the issuance of shares
in the Existing Shareholder. The option shall be exercisable any time between 1
January 2011 and 31 December 2011 and subject to the following:

 
 
(a)
the share price of the Existing Shareholder’s shares is below USD2.25; or

 
 
(b)
due to any reasons attributable to the Existing Shareholder, the Investor is
unable to exercise its rights under the Put Agreement.

 

 | 


--------------------------------------------------------------------------------

 



 
 
12.            Duration and Termination
 
Subject to the provisions of this Clause 12 and Clause 2.4, this Agreement shall
take effect without limit in point of time.  If the Investor or the Existing
Shareholder sells or transfers all of its shares in the Company or if the
Investor redeems or exchanges all the RCPS to the shares in the Existing
Shareholder, in accordance with the provisions of this Agreement or the Articles
(to the extent not inconsistent with this Agreement) or the Put Agreement
respectively, it shall be released from all of its rights and obligations under
this Agreement and cease to be a party to this Agreement, and all obligations of
that Party and all entitlements and requirements relating to that Party under
this Agreement will cease.  If following any such sale, transfer, redemption or
exchange, two or more parties continue to be bound by this Agreement, this
Agreement shall continue in full force and effect as between those parties.
 
 
13.            Previous Agreements and Prevalence of Agreement
 
13.1
This Agreement and the documents referred to in its provisions are in
substitution for all previous agreements between all or any of the parties and
contain the whole agreement between the parties relating to the subject matter
of this Agreement.

 
13.2
If, during the continuance of this Agreement, there is any conflict between this
Agreement and the Articles, the provisions of this Agreement shall prevail
between the parties. In the event of such conflict arising, the parties shall
procure and take all necessary steps including effecting such alteration to the
Articles as may be necessary to resolve such conflict.

 
 
14.            Remedy on an Event of Default
 
14.1
Each of the following will be regarded as an Event of Default:

 
 
(a)
either of the Shareholders committing a breach of its obligations under this
Agreement and, in the case of a breach capable of remedy, failing to remedy the
same within twenty one (21) days of being specifically required in writing so to
do by the other Shareholder; or

 
 
(b)
any distress, execution, sequestration or other process being levied or enforced
upon or sued out against the property of any of the Shareholders which is not
discharged within ten (10) days; or

 
 
(c)
any encumbrancer taking possession of or a receiver or trustee being appointed
over the whole or any part of the undertaking, property or assets of any of the
Shareholders; or

 
 
(d)
the making of an order or the passing of a resolution for the winding up of any
of the Shareholders, otherwise than for the purpose of a reconstruction or
amalgamation without insolvency or previously approved by the other Shareholder
(such approval not to be unreasonably withheld).

 

   


--------------------------------------------------------------------------------

 



 
14.2
In the event of an Event of Default taking place,

 
 
(a)
the non-defaulting Shareholder shall be entitled to terminate this Agreement; or

 
 
(b)
the deadlock provisions referred to in clause 16 shall apply,

 
 
without prejudice to any rights or remedies the non-defaulting Shareholder may
have against the defaulting Shareholder for any antecedent breach.

 
14.3
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall remain in full force and effect for so long as shall be necessary to
fulfil and give effect to the arrangements and undertakings contained in this
Agreement.

 
14.4
Termination of this Agreement for any cause in accordance with the provisions of
this Agreement shall not release any Shareholder from any liability which at the
time of termination has already accrued to the other or which thereafter may
accrue in respect of any act or omission prior to such termination or which has
accrued in consequence of this clause.

 
 
15.            Confidentiality
 
Parties shall :
 
 
(a)
ensure the confidentiality of this Agreement and the transactions contemplated
in this Agreement;

 
(b)            not disclose any provision of this Agreement except :
 
 
(i)
where required by law or any relevant governmental regulatory body or competent
authority;

 
(ii)            to any financier or professional adviser acting for the party;
or
 
 
(iii)
the information is public knowledge otherwise than as a consequence of breach of
this Clause.

 
 
 The Existing Shareholder and the Company are permitted to disclose the names of
the Parties or make reference to the Parties contributions to the Company. For
purposes deemed necessary for the furtherance of the Business, the
confidentiality obligation in this Agreement does not cover the names of the
Parties and their respective interests in the Company.

 
 
This restriction continues to apply after the expiration or sooner termination
of this Agreement without limit in point of time but ceases to apply to
information or knowledge which may properly come into the public domain through
no fault of the Party so restricted.

 

 | 


--------------------------------------------------------------------------------

 
 
 
16.            Deadlock
 
 
16.1            Disputes
 
 
If the Shareholders or their respective representatives are unable to reach
agreement in relation to any reserved matter provided for in Clause 7.4 or there
is an Event of Default pursuant to Clause 14 or otherwise in relation to any
matter of material importance to the future conduct of the Business, the matter
shall be referred in the first instance to Alnoor Shivji on behalf of the
Existing Shareholder and to the Chief Executive Officer of MTDC on behalf of the
MTDC for resolution. Alnoor Shivji and the Chief Executive Officer of MTDC shall
endeavour to resolve any disagreement in the best interest of the Company as a
whole.

 
 
16.2            Artificial Deadlock
 
 
In no circumstances shall any of the Shareholders create an artificial deadlock
for the purposes of this Clause 16. An artificial deadlock shall be a deadlock
caused by any Shareholder voting against an issue or proposal in circumstances
where the approval of the same is required to enable the Company to carry on the
Business properly and efficiently.

 
 
17.            Further Assurance
 
Each party shall execute and do all such documents and things as are necessary
to carry this Agreement into effect or to give full effect to this Agreement.
 


18.            Remedies
If a Party does not comply with its obligations under this Agreement, the other
Party is entitled to the remedy of specific performance and injunctive relief
(as may be applicable), and monetary compensation by itself is not an adequate
remedy.
 


19.            Waiver and Variation
 
19.1            Rights not affected
 
The rights which each Party has under this Agreement shall not be prejudiced or
restricted by any delay in exercising or failure to exercise any right or remedy
under this Agreement.  Unless otherwise agreed in writing, no waiver by any
party in respect of a breach shall operate as a waiver in respect of any
subsequent breach.
 
 
19.2            Cumulative rights and remedies
 
The rights and remedies provided in this Agreement are in addition to, and do
not exclude or limit, any rights or remedies provided by law.
 
 
19.3            Variation
 
This Agreement shall not be varied unless the variation is expressly agreed in
writing by each Party.
 

 | 


--------------------------------------------------------------------------------

 
 
 
20.            Severability
 
If any provision of this Agreement is void or unenforceable, it shall be
regarded as deleted from this Agreement, and the remaining provisions shall
continue to apply.
 
 
21.            Continuing Effect
 
Notwithstanding the completion of the transaction contemplated in this
Agreement, the provisions of this Agreement shall continue to survive or subsist
so long as may be necessary for the purpose of giving effect to each of them.
 
 
22.            Time
 
Time wherever mentioned in this Agreement shall be of the essence of this
Agreement.
 
 
23.            Legal Relationship
 
Nothing in this Agreement shall create, or be regarded as creating, a
partnership or the relationship of employer and employee between the Parties.
Neither Party has any authority to bind the other in any way.
 
 
24.            Costs and Expenses
 
The Existing Shareholder and/or the Company shall bear all fees, costs and
expenses of the Investor’s solicitors in connection with this Agreement which
shall not exceed RM10,000.
 
 
25.            Assignment; Successors
 
 
25.1            Assignment
 
Parties may not assign or otherwise deal with its respective rights or benefits
under this Agreement without the prior written consent of the other Parties.
 
 
25.2            Successors and assigns
 
This Agreement shall be binding upon the parties and their respective
successors, permitted assigns and personal representatives.
 
 
26.            Notices
 
Without affecting any other effective mode of service, any notice given under
this Agreement :

 

  | 


--------------------------------------------------------------------------------

 



 
 
(a)
must be in writing and may be delivered personally or sent by registered post to
the intended recipient at the address shown below or the address last notified
by the intended recipient to the sender :

 
For the Investor :
 


 
MTDC
 
Level 8-9, Menara Yayasan Tun Razak,
 
Jalan Bukit Bintang,
 
55100 Kuala Lumpur
 
Attn: Dato’ Azlin b. Alias
 
Tel: 03-2163 7571
 
Fax: 03-2163 7570
 


 
For the Existing Shareholder:
 
Wafergen Bio-Systems Inc
 
Bayside Technology Center,
 
46531 Fremont Blvd,
 
Fremont, CA 94538, USA
 
Attn : Alnoor Shivji
 
Tel : +1 (510) 468-0546
 
Fax : +1 (510) 651-4599
 


 
For the Company:
 
Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd)
 
c/o Wafergen Bio-Systems Inc
 
Bayside Technology Center,
 
46531 Fremont Blvd,
 
Fremont, CA 94538, USA
 
Attn : Alnoor Shivji
 
Tel : +1 (510) 468-0546
 
Fax : +1 (510) 651-4599
 
 
(b)
must be signed; and

 
 
(c)
will be taken to be duly given or made :

 

  | 


--------------------------------------------------------------------------------

 



 
 
(i)
(in the case of delivery in person) when delivered, received or left at the
above address; and

 
 
(ii)
(in the case of delivery by registered post) 48 hours after posting, and in
proving service it shall only be necessary to prove that the communication was
contained in an envelop which was duly addressed and posted in accordance with
this Clause,

 
 
but if delivery, receipt or service occurs, or will be taken to occur, on a day
on which business is not generally carried on in the place to which the
communication is sent or is later than 4 p.m. (local time) it will be taken to
have been duly given or made at the commencement of business on the next day on
which business is generally carried on in the place.

 
 
27.            Entire agreement
 
This Agreement is the entire agreement between the Parties in respect of its
subject matter and supersedes all previous agreements with respect to its
subject matter.
 
 
28.            Counterparts
 
This Agreement may be executed in any number of counterparts, and all
counterparts taken together constitute one and the same instrument.
 
 
29.            Governing Law and Jurisdiction
 
This Agreement is governed by the laws of Malaysia, and each party submits to
the non-exclusive jurisdiction of the courts exercising jurisdiction in
Malaysia.
 



 | 


--------------------------------------------------------------------------------

 



 
SCHEDULE 1
 


Principal Terms of the RCPS


 
1.            Subscription Price and par value
 
The subscription price for each RCPS shall be Ringgit Malaysia equivalent to
USD2.25 calculated at the prevailing exchange rate on the on the date payment of
the Subscription Price is effected .  Each RCPS shall have a par value of
RM0.01.
 
 
2.            Premium
 
Each RCPS shall be issued at a premium being the difference between the
Subscription Price and the par value of RM0.01.
 
 
3.            Dividend Provision
 


There is no specific dividend rate attached to the RCPS and the Company is not
obliged to declare and pay any dividend while the Investor is holding the RCPS.
 
 
4.            Liquidation Preference
 


In the event of any liquidation, dissolution or winding up of the Company, the
holders of the RCPS will be entitled to receive in preference to the holders of
Shares, the relevant Subscription Price paid for the RCPS plus all accrued but
unpaid dividends and dividends in arrears, if any.
 
 
5.            Conversion
 
Each holder of the RCPS will have the right, at the option of the holder at any
time, to convert all or part of the RCPS into such number of Shares at a
conversion ratio of one hundred-to-one (100 RCPS : 1 Share).
 
The conversion is to be effected by way of consolidating the par value of every
one hundred RCPS of RM0.01 each, into the total par value of RM1.00 of each
Share.
 
To effect the above conversion, a conversion notice shall be sent by the
holder(s) of the RCPS to the Company not less than thirty (30) days before the
intended date of conversion.  Such notice shall be in writing and shall fix the
date and the time for the conversion.
 
The Company may from time to time consult with, and make proposals to, the
holder(s) of RCPS in relation to the exercise of the holder(s)’ entitlement to
convert the RCPS.
 
Completion of the conversion of the RCPS into Conversion Shares shall be
effected at the registered office of the Company unless agreed otherwise by the
holder(s) of the RCPS and the Company.  On the date fixed for conversion, the
holder(s) of the RCPS shall deliver to the Company the share certificate(s) for
the relevant RCPS in exchange for share certificates in relation to the relevant
amount of Conversion Shares resulting from the conversion of those RCPS.  If any
share certificate so
 

  | 


--------------------------------------------------------------------------------

 

delivered to the Company relates to any RCPS which are not to be converted on
that day, a fresh share certificate for those RCPS shall be immediately issued
by the Company to such holder(s).
 
 
6.            [Deleted]
 
 
7.            Redemption Rights
 
 
The holders of the RCPS may at any time after the Subsequent Closing by giving a
thirty (30) day notice of redemption in such form as may be acceptable to the
Company (“Notice of Redemption”), redeem any or all RCPS registered in the name
of the holder of the RCPS. The RCPS will be redeemable from funds legally
available for distribution at a par value of RM0.01 with premium equivalent to
the difference between the Subscription Price and the par value of RM0.01 per
RCPS  plus all accrued but unpaid dividends and dividends in arrears, if any
(“Redemption Price”).  

 


All redemption of the RCPS shall be effected at the registered office of the
Company unless agreed otherwise by the holder(s) of the RCPS and the
Company.  On the date fixed for redemption, the holder(s) of the RCPS shall
deliver to the Company the share certificate(s) for the relevant RCPS in
exchange for payment in cash (by way of bank draft or any other manner
acceptable to the holder(s)) by the Company of the aggregate Redemption Price
for the time being payable for those RCPS.  If any share certificate so
delivered to the Company relates to any RCPS which are not to be redeemed on
that day, a fresh share certificate for those RCPS shall be issued by the
Company to such holder(s).
 
No RCPS redeemed by the Company shall be capable of reissue.
 
 
8.            Voting Rights
 


The holder of the RCPS will be entitled to the voting rights as referred to in
Section 148(2) of the Act.
 
 
9.            Protective Provisions
 


Without the approval of the holders of at least a majority of the RCPS, the
Company will not take any action, whether by merger, consolidation or otherwise,
that:
 
(a)  
effects a sale, lease, license or other disposition of all or substantially all
of the Company’s assets, property or business or undertakings;

 
(b)  
effects or enters into any agreement regarding any transaction, or series of
transactions, which results in the holders of the RCPS prior to the transaction
owning less than 50% of the voting power of the Company’s RCPS after the
transaction(s),

 
(c)  
alters or changes the rights, preferences or privileges of the RCPS,

 
(d)  
increases or decreases the number of authorized the RCPS,

 

  | 


--------------------------------------------------------------------------------

 

(e)  
 

 
(f)  
authorises the issuance of securities having a preference over or on a parity
with the RCPS,

 
(g)  
changes the number of directors,

 
(h)  
amends, modifies or repeals the Memorandum of Association and/or Articles of the
Company in a manner which adversely affects the holders of the RCPS,

 
(i)  
effects any recapitalization or reorganization, or any voluntary or involuntary
liquidation under applicable bankruptcy or reorganization legislation, or any
dissolution, liquidation, or winding up of the Company,

 
(j)  
declares or pays dividends on or makes any distributions with respect to any
share capital of the Company.

 
For purposes of these protective provisions, any reference to the Company will
be deemed to include any subsidiary of the Company.
 
 
10.            No Variation
 
The rights attached to the RCPS shall not be varied, modified or deleted unless
in accordance with paragraph 9 above.
 


 
[The remainder of this page is intentionally left blank]
 

  | 


--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2
 


Representations and Warranties
 
1.            Representations and Warranties by the Investor
 
The Investors warrant to the Company as follows.
 
 
1.1
Capacity and Authority

 
The Investor is duly incorporated and validly exist under the laws of Malaysia
and has the power to own its assets and carry on its business as now being
conducted.
 
 
1.2
Power to execute this Agreement

 
 
(a)
The Investor has the right, power and authority, and have taken or will take all
action necessary, to validly execute, deliver and exercise its right, and
perform its obligations under this Agreement;

 
 
(b)
Other than those set out in this Agreement, no other consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other order of any other governmental body is required for the
execution and delivery by the Investor of this Agreement or the performance by
the Investor of the transactions contemplated under this Agreement;

 
 
(c)
This Agreement is a valid and binding obligation of the Investor and is
enforceable against the Investor in accordance with its terms;

 
 
(d)
The execution, delivery and performance of this Agreement will not violate any
judgment, order or decree to which the Investor are subject and will not be
inconsistent with any constitutional documents or contracts to which the
Investor are a party to or otherwise binding on the Investor; and

 
 
(e)
There is no action, proceeding, claim or investigation pending against the
Investor before any court or administrative authority, which, if determined
against the Investor, may reasonably be expected to have a material adverse
effect on the Investor’s ability to perform the obligations hereunder.

 
 
2.
Representations and Warranties by the Existing Shareholder and the Company

 
 
The Existing Shareholder and the Company warrant to the Investor as follows.

 
 
2.1
Capacity and Authority

 
The Company is duly incorporated and validly exists under the laws of Malaysia
and has the power to own its assets and carry on the Business.
 
 
2.2
Power to execute this Agreement

 

   


--------------------------------------------------------------------------------

 



 
 
(a)
The Existing Shareholder and Company have the right, power and authority, and
has taken or will take all action necessary, to validly execute, deliver and
exercise its right, and perform its obligations under this Agreement;

 
 
(b)
Other than those set out in this Agreement, no other consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other order of any other governmental body is required for the
execution and delivery by the Existing Shareholder and the Company of this
Agreement or the performance by the Existing Shareholder and the Company of the
transactions contemplated under this Agreement;

 
 
(c)
This Agreement is a valid and binding obligation of the Existing Shareholder and
the Company and after fulfillment of the conditions precedent is enforceable
against the Existing Shareholder and the Company in accordance with its terms;

 
 
(d)
The execution, delivery and performance of this Agreement will not violate any
judgment, order or decree to which the Existing Shareholder and the Company is
subject and save as otherwise disclosed, will not be inconsistent with any
constitutional documents or contracts to which the Existing Shareholder and/or
the Company is a party to or otherwise binding on the Existing Shareholder
and/or the Company; and

 
 
(e)
There is no action, proceeding, claim or investigation pending against the
Existing Shareholder and/or the Company before any court or administrative
authority, which, if determined against the Existing Shareholder and/or the
Company, may reasonably be expected to have a material adverse effect on the
Existing Shareholder and the Company’s ability to perform the obligations
hereunder.

 
 [The remainder of this page is intentionally left blank]
 


--------------------------------------------------------------------------------

 

 
SCHEDULE 3
 
 
Subscription Notice
 


 


 
From :                                 Wafergen Biosystems (M) Sdn Bhd
 


 
To :                       [Investor]
 


 
SHARE SUBSCRIPTION AND SHAREHOLDERS AGREEMENT DATED ** (“Subscription
Agreement”)
 


 
We refer to the Subscription Agreement made between yourselves, the Existing
Shareholder, and us. Terms defined in the Subscription Agreement have the same
meanings when used in this notice.
 
We hereby give you notice, in accordance with the terms and conditions of the
Subscription Agreement, of your required subscription for 444,444 of the RCPS at
a total Subscription Price of USD1,000,000 (equivalent to RM ** based on the
exchange rate as at **), such subscription to be completed on [date] at [time],
being the [Initial Closing/Subsequent Closing] (delete whichever is not
applicable).
 


 
Dated :
 


 
Yours faithfully
 
For and on behalf of
 
Wafergen Biosystems (M) Sdn Bhd
 


 
By:
 


 
Name:
 


 
Title:
 

  | 


--------------------------------------------------------------------------------

 

 


 
 
Execution
 
Executed as an Agreement.




Signed for and on behalf of WaferGen Bio-systems, Inc (WGBS.OB) in the presence
of:





     /s/ Nazri Bin Said    /s/ Alnoor Shivji

Witness
 

Signatory

Name: Nazri Bin Said
 

Name: Alnoor Shivji

NRIC No: 550571025665
 

Designation: CEO
   

NRIC No:







Signed for and on behalf of Malaysian Technology Development Corporation Sdn Bhd
(Company No 235796-U) in the presence of:





     /s/ Mohdazmi Mahd Lila    /s/ Azlin Alias

Witness
 

Signatory

Name: Mohdazmi Mahd Lila
 

Name: Azlin Alias

NRIC No: 641209-11-5213
 

Designation: CEO
   

NRIC No: 671012-10-5297




  | 


--------------------------------------------------------------------------------

 





Signed for and on behalf of Wafergen Biosystems (M) Sdn Bhd (formerly known as
Global Dupleks Sdn Bhd) (Company No 795066-H) in the presence of:





     /s/ Nazri Bin Said            /s/ Alnoor Shivji

Witness
 

Signatory

Name: Nazri Bin Said
 

Name: Alnoor Shivji

NRIC No: 550571025665
 

Designation: CEO
   

NRIC No:




